COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Felton and Kelsey
Argued at Richmond, Virginia


TYRONE ALLEN PATTERSON
                                           MEMORANDUM OPINION * BY
v.   Record No. 3330-01-2                   JUDGE ROBERT P. FRANK
                                              DECEMBER 3, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    Margaret P. Spencer, Judge

          Craig S. Cooley for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Tyrone Allen Patterson (appellant) was convicted in a bench

trial of possession of heroin with the intent to distribute, in

violation of Code § 18.2-248.    On appeal, he challenges the

sufficiency of the evidence to prove intent to distribute. 1    For

the reasons stated, we affirm.

          In reviewing the sufficiency of the
          evidence, we examine the record in the light
          most favorable to the Commonwealth, granting
          to it all reasonable inferences fairly
          deducible therefrom. See Martin v.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       While appellant further contends the trial court erred in
qualifying Sergeant Capriglione as an expert witness in drug
distribution, this Court did not grant an appeal on that issue
and, therefore, we will not consider it. See Code
§ 17.1-407(D); Rule 5A:15.
          Commonwealth, 4 Va. App. 438, 443, 358
S.E.2d 415, 418 (1987). The judgment of a
          trial court will be disturbed only if
          plainly wrong or without evidence to support
          it. See id. The credibility of a witness,
          the weight accorded the testimony, and the
          inferences to be drawn from proved facts are
          matters to be determined by the fact finder.
          See Long v. Commonwealth, 8 Va. App. 194,
          199, 379 S.E.2d 473, 476 (1989).

Glasco v. Commonwealth, 26 Va. App. 763, 773, 497 S.E.2d 150,

155 (1998), aff'd on alt. grounds, 257 Va. 433, 513 S.E.2d 137

(1999).

          Where an offense consists of an act combined
          with a particular intent, proof of the
          intent is essential to the conviction.
          Patterson v. Commonwealth, 215 Va. 698, 699,
          213 S.E.2d 752, 753 (1975). Because direct
          proof of intent is often impossible, it must
          be shown by circumstantial evidence. But
          "[w]here . . . the Commonwealth's evidence
          of intent to distribute is wholly
          circumstantial, 'all necessary circumstances
          proved must be consistent with guilt and
          inconsistent with innocence and exclude
          every reasonable hypothesis of innocence.'"
          Wells v. Commonwealth, 2 Va. App. 549, 551,
          347 S.E.2d 139, 140 (1986) (quoting Inge v.
          Commonwealth, 217 Va. 360, 366, 228 S.E.2d
563, 567 (1976)).

          "The quantity of a controlled substance is a
          factor which may indicate the purpose for
          which it is possessed. Possession of a
          small quantity creates an inference that the
          drug is for personal use." Monroe v.
          Commonwealth, 4 Va. App. 154, 156, 355
S.E.2d 336, 337 (1987). Possession of a
          small quantity of a controlled substance,
          however, when considered with other
          circumstances, may be sufficient to
          establish an intent to distribute. Dutton
          v. Commonwealth, 220 Va. 762, 765, 263
S.E.2d 52, 54 (1980).


                              - 2 -
Servis v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156, 165

(1988).

     Other factors to consider include the manner in which the

drugs are packaged, the presence of a large amount of cash or

firearms, and the presence of equipment related to drug

distribution.   See, e.g., Dukes v. Commonwealth, 227 Va. 119, 123,

313 S.E.2d 382, 384 (1984) (considering the manner in which

marijuana was packaged); Colbert v. Commonwealth, 219 Va. 1, 3-4,

244 S.E.2d 748, 749 (1978) (considering the packaging of the

recovered marijuana and the discovery of over $200 in cash); Wells

v. Commonwealth, 32 Va. App. 775, 782-83, 531 S.E.2d 16, 19 (2000)

(considering evidence of drug distribution paraphernalia and of a

large amount of cash); Clarke v. Commonwealth, 32 Va. App. 286,

305, 527 S.E.2d 484, 493 (2000) (considering where the drugs were

found and the presence of a pistol).   Additional factors include a

defendant's use of drugs, see, e.g., Poindexter v. Commonwealth,

16 Va. App. 730, 735, 432 S.E.2d 527, 530 (1993), and the absence

of evidence suggesting personal use, see, e.g., Clarke, 32

Va. App. at 305, 527 S.E.2d at 493.

     Appellant does not challenge the finding that he possessed

heroin.   Instead, he contends the evidence was insufficient to

establish he had an intent to distribute the drug.   However,

consideration of the entirety of the evidence supports the trial

court's finding of guilt.



                               - 3 -
     Detective Breedlove of the Richmond Police Department stopped

appellant's truck and executed a search warrant on appellant's

person.   Breedlove recovered a plastic baggy containing 32 plastic

bag corners, each corner containing heroin, having a total weight

of 1.89 grams and a street value of $640.   The drugs were found in

appellant's underwear.

     Immediately thereafter, the police executed a search warrant

at the residence on Nelson Street which appellant had left

immediately before his vehicle was stopped.   They recovered $2,148

in cash (two $50 bills, forty-five $20 bills, seventy-seven $10

bills, forty-six $5 bills and 148 $1 bills) and a "black digital

scale," all found in a "back bedroom."   Both the money and scales

were inside a box in a dresser drawer.   In the same drawer, police

found financial documents addressed to appellant at the Nelson

Street residence and mail "addressed to a Terry Pryor for Bunch

Place."   Officers also located an operating police scanner in the

bedroom on a nightstand.   Male and female clothing were found in

the bedroom.

     In a trash can in the kitchen, police found "sandwich baggies

with the corners that had been cut out of them" and a pair of

latex gloves.   The gloves appeared to be "medical-type" gloves, as

opposed to those used for dishwashing.

     Officers did not find any drugs in the residence.   No devices

used to ingest drugs were found on appellant's person, in his car,

or in the residence.

                               - 4 -
     Sergeant Capriglione, who qualified as an expert witness in

drug distribution, testified the thirty-two "hits" of heroin were

inconsistent with personal consumption, which is usually one "hit"

a day.   On cross-examination, he conceded he could not completely

exclude the possibility that an addict would have thirty-two

"hits" for personal use.    However, he testified he has not found

"many [users] to make large purchases or bulk purchases like

that."   The expert further explained that the large sum of cash

and its denominations, the packaging of the heroin, the scales,

the scanner, and the latex gloves are all involved in illegal drug

sales.

     Appellant contends 1.89 grams of heroin is not a sufficient

amount to prove intent.    However, the amount of narcotics found is

but one factor in distribution cases.   Dutton, 220 Va. at 765, 263

S.E.2d at 54.   Appellant then attempts to disassociate himself

from the items found in the residence, arguing that those items

are attributable to Terry Pryor.   However, the fact finder could

properly infer that the residence was appellant's, not Pryor's,

since the mail found in the dresser was addressed to appellant at

the residence's address.    Even if Pryor had some interest in the

items, the fact finder could infer appellant jointly possessed

those items with Pryor.    See Josephs v. Commonwealth, 10 Va. App.
87, 101-02, 390 S.E.2d 491, 499 (1990) (en banc).




                                - 5 -
     Based on the totality of the circumstances, we find the

evidence sufficient to convict.   We, therefore, affirm the

conviction.

                                                          Affirmed.




                              - 6 -